Case 3:20-cv-00045-JPJ-PMS Document 157 Filed 07/30/21 Page 1 of 3 Pageid#: 15990




                                  IN THE UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF VIRGINIA

                                               No. 3:20-cv-00045-JPJ-PMS

      WILD VIRGINIA, VIRGINIA WILDERNESS         )
      COMMITTEE, UPSTATE FOREVER, SOUTH          )
      CAROLINA WILDLIFE FEDERATION, NORTH        )
      CAROLINA WILDLIFE FEDERATION,              )
      NATIONAL TRUST FOR HISTORIC                )
      PRESERVATION, MOUNTAINTRUE, HAW            )
      RIVER ASSEMBLY, HIGHLANDERS FOR            )
      RESPONSIBLE DEVELOPMENT, DEFENDERS         )
      OF WILDLIFE, COWPASTURE RIVER              )
      PRESERVATION ASSOCIATION, CONGAREE         )
      RIVERKEEPER, THE CLINCH COALITION,         )
      CLEANAIRE NC,* CAPE FEAR RIVER WATCH,      )
      ALLIANCE FOR THE SHENANDOAH VALLEY,        )
      and ALABAMA RIVERS ALLIANCE,               )
                                                 )
                          Plaintiffs,            )
                                                 )
      v.                                         )
                                                 )
      COUNCIL ON ENVIRONMENTAL QUALITY           )
                                                                           PLAINTIFFS’ NOTICE OF APPEAL
      and BRENDA MALLORY IN HER OFFICIAL         )
      CAPACITY AS CHAIR OF THE COUNCIL ON        )
      ENVIRONMENTAL QUALITY,                     )
                                                 )
                          Defendants,            )
                                                 )
      AMERICAN FARM BUREAU FEDERATION,           )
      AMERICAN FUEL & PETROCHEMICAL              )
      MANUFACTURERS, AMERICAN FOREST             )
      RESOURCE COUNCIL, AMERICAN                 )
      PETROLEUM INSTITUTE, AMERICAN ROAD & )
      TRANSPORTATION BUILDERS ASSOCIATION, )
      CHAMBER OF COMMERCE OF THE UNITED          )
      STATES OF AMERICA, FEDERAL FOREST          )
      RESOURCE COALITION, INTERSTATE             )
      NATURAL GAS ASSOCIATION OF AMERICA,        )
      and NATIONAL CATTLEMEN’S BEEF              )
      ASSOCIATION,                               )
                                                 )
                          Defendant-Intervenors. )

  *   In July 2021 Clean Air Carolina changed its name to CleanAIRE NC.
Case 3:20-cv-00045-JPJ-PMS Document 157 Filed 07/30/21 Page 2 of 3 Pageid#: 15991




         NOTICE IS HEREBY GIVEN that Plaintiffs appeal to the United States Court of
  Appeals for the Fourth Circuit from the order dismissing the action (ECF No. 156), which was
  entered on June 21, 2021.

         Respectfully submitted on July 30, 2021.

                                             SOUTHERN ENVIRONMENTAL LAW CENTER

                                             /s/ Kimberley Hunter
                                             N.C. Bar No. 41333
                                             601 West Rosemary Street
                                             Suite 220
                                             Chapel Hill, NC 27516
                                             khunter@selcnc.org
                                             919-967-1450

                                             /s/ Sam Evans
                                             N.C. Bar No. 44992
                                             48 Patton Ave
                                             Suite 304
                                             Asheville, NC 28801-3321
                                             sevans@selcnc.org
                                             828-258-2023

                                             /s/ Nicholas S. Torrey
                                             N.C. Bar No. 43382
                                             601 West Rosemary Street
                                             Suite 220
                                             Chapel Hill, NC 27516
                                             ntorrey@selcnc.org
                                             919-967-1450

                                             /s/ Megan Kimball
                                             N.C. Bar No. 53837
                                             601 West Rosemary Street
                                             Suite 220
                                             Chapel Hill, NC 27516
                                             mkimball@selcnc.org
                                             919-967-1450

                                             /s/ Kristin Davis
                                             VA. Bar No. 85076
                                             201 West Main St.
                                             Suite 14
                                             Charlottesville, VA 22902-5065
                                             kdavis@selcva.org
                                             434-977-4090

                                                1
Case 3:20-cv-00045-JPJ-PMS Document 157 Filed 07/30/21 Page 3 of 3 Pageid#: 15992




                                     CERTIFICATE OF SERVICE

           I hereby certify that on July 30, 2021, I electronically filed the foregoing Notice of

   Appeal with the Clerk of Court using the CM/ECF System, which will automatically send e-mail

   notification of the filing to all counsel of record.


                                                   /s/ Kimberley Hunter




                                                      2
